VAN HOOMISSEN, J.,
concurring.
I concur in the result.
ORS 166.275 is a penal statute which cries for clarification. See, e.g., State v. Larsen, 44 Or App 643, 606 P2d 1159, rev den 289 Or 373 (1980). In the meantime, uncertainty as to legislative intent and the ambiguity in the statute must be resolved in favor of defendant. Bell v. United States, 349 US 81, 83-4, 75 S Ct 620, 99 L Ed 905 (1955); State v. Perkins, 45 Or App 91, 96, 607 P2d 1202 (1980).
Felons sentenced to imprisonment may not be committed to a specific correctional facility by a sentencing judge. Rather, the law requires that a judge commit a convicted defendant to the legal and physical custody of the Corrections Division, ORS 137.124(1), which thereafter may designate the particular corrections facility in which the felon is to be confined. ORS 137.124(2).
It is not clear to me what the phrase “any person committed to any penal institution” means. A sentencing judge is not authorized to commit anyone to a penal institution, and I doubt that the Corrections Division commits people to penal institutions. I also have difficulty with the phrase “while under the jurisdiction of any penal institution.” I believe that technically a felon is always under the “jurisdiction” of the Corrections Division, not of the institution to which he or she may have been assigned. This case and Larsen should serve notice on the legislature that this statute needs reexamination.